DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-6 are objected to because of the following informalities:  Claim 1, and all dependent claims thereof, recites the limitation “and signal processing circuitry for processing high frequency echo signals from tissue created in response to high frequency ultrasound signals transmitted by the high frequency transducer array.” It appears that there should be punctuation (e.g. a colon) following the phrase “signal processing circuitry for,” as the remaining limitations of this claim appear to require the context of “signal processing circuitry” in order to make sense.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, and all dependent claims thereof, recites the limitations “a high frequency transducer array configured to transmit ultrasound into an imaging region and to receive high frequency ultrasound signals from the imaging region” and “and signal processing circuitry for processing high frequency echo signals from tissue created in response to high frequency 
Claim 1, and all dependent claims thereof, recites the limitation “creating a contrast agent image from the received high frequency echo signals from the contrast agent.” This limitation lacks proper antecedent basis in the claims because there is no prior recitation of received high frequency echo signals from the contrast agent (the claim sets forth only “processing high frequency echo signals created in response to contrast agent being insonified...” without any indication as to how those signals are obtained by the signal processing circuitry).
Claims 2 and 5 recite the limitation “the radio frequency domain.” First, this limitation lacks proper antecedent basis in the claims. Second, “radio frequency domain” is not defined in either the claims or the disclosure and it is unclear if “radio frequency domain” is a reference to, for example, an analytic space comparable to the frequency domain (obtained by a transform comparable to the Fourier transform) or if this term merely refers to processing signals having a frequency in the radio frequency spectrum (i.e. 30 KHz to 300 GHz). For the purposes of further examination, the second definition will be applied. 
Claims 3 and 4 recite the limitation “the high frequency transducer.” This limitation lacks proper antecedent basis in the claims because it is not consistent with the “high frequency transducer array” as set forth in claim 1.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation “flanking”, and the claim also recites “(outrigger)” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 8 and 10 recite the limitation “the high frequency transducer.” This limitation lacks proper antecedent basis in the claims because it is not consistent with the “high frequency transducer array” as set forth in claim 7.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dayton et al. (US PG Pub. No. US 2012/0220869 A1, Aug. 30, 2012) (hereinafter “Dayton”) in view of Hanafy et al. (US PG Pub. No. US 2004/0158154 A1, Aug. 12, 2004) (hereinafter “Hanafy”).
Regarding claim 1: Dayton teaches a dual frequency ultrasound imaging system, comprising: a high frequency transducer array configured to transmit ultrasound into an imaging region and to receive high frequency ultrasound signals from the imaging region (HF transceiver 202, [0028], [0031], [0032], [0053]); and one or more low frequency transducer arrays configured to transmit ultrasound into the imaging region of the high frequency transducer array to insonify contrast agent in the imaging region (LF transmitter 204, [0028], [0031], [0032], [0053]).

Hanafy, in the same problem solving area of ultrasound harmonic imaging ([0066]), teaches that plane waves or widely dispersed transmit beams reduce power consumption ([0036]) and, additionally, unfocused waves (e.g. plane waves) are used to realize high frame rates ([0062]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to configure at least the low frequency ultrasound array(s) to transmit unfocused plane waves in order to provide a higher frame rate with reduced power consumption as taught by Hanafy. 
Further regarding claim 1: Dayton and Hanafy teach and signal processing circuitry for processing high frequency echo signals from tissue created in response to high frequency ultrasound signals transmitted by the high frequency transducer array (Dayton - control module 104, [0016]); creating a tissue image from the high frequency echo signals received from tissue (Dayton - [0032]; [0040]-[0044]); processing high frequency echo signals created in response to contrast agent being insonified by the unfocused ultrasound from the one or more low frequency transducer arrays (Dayton - [0032], [0035]-[0037]; [0040]-[0044]); creating a contrast agent image from the received high frequency echo signals from the contrast agent (Dayton - [0032]); and creating a combined tissue/contrast agent image with data from the tissue image and the contrast agent image (Dayton - [0032]).
Regarding claim 2, as interpreted above: Dayton and Hanafy, as combined above, teach the dual frequency ultrasound imaging system of claim 1, wherein the one or more low frequency transducer arrays are configured to transmit plane waves at multiple angles and the contrast agent image is created from spatio-temporally beamformed echo signals in the radio frequency domain the plane waves at the multiple angles (Dayton - [0032]; Hanafy – [0036], [0062]).

Regarding claim 4: Dayton and Hanafy, as combined above, teach dual frequency ultrasound imaging system of claim 1. While the combination of Dayton and Hanafy teaches that the low frequency transducer array is configured to transmit unfocused plane waves (see above), it would likewise be prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the system of Dayton and Hanafy to include configuring the high frequency ultrasound transducer to transmit unfocused plane waves for the same reasons of providing a higher frame rate with reduced power consumption as taught by Hanafy. 
Regarding claim 5: Dayton and Hanafy, as combined above, teach the dual frequency ultrasound imaging system of claim 4, wherein the tissue image is created from spatio-temporally beamformed echo signals in the radio frequency domain from plane waves transmitted at the multiple angles from the high frequency ultrasound transmitter (Dayton - [0026] and [0037] - 20-25+ MHz is in the "radio frequency domain" as interpreted, [0032], [0040]-[0044]).
Regarding claim 6, as interpreted above: Dayton teaches a dual frequency transducer comprising: a high frequency central array that is configured to be used as a receiver and one or more flanking (“surrounding”) low frequency transducer arrays configured to transmit low frequency ultrasound to insonify contrast agent in a region of interest (HF transceiver 202, [0028], [0032]; LF transmitter 204, [0028] - LF transmitter surrounds ("flanking") the central HF transceiver, [0053]).
Dayton is silent on the at least one low frequency transducer array being configured to transmit plane waves. 

It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to configure at least the low frequency ultrasound array(s) to transmit unfocused plane waves in order to provide a higher frame rate with reduced power consumption as taught by Hanafy. 
Further regarding claim 6: Dayton and Hanafy teach wherein the high frequency central array is positioned to receive echo signals from the contrast agent exited by the plane waves from the one or more low frequency transducer arrays (Dayton - [0032], [0035]-[0037]).
Regarding claim 7: Dayton teaches a dual frequency ultrasound imaging system, comprising: a high frequency transducer array; one or more low frequency transducer arrays (HF transceiver 202, LF transmitter 204, [0028], [0031], [0032], [0040]-[0044], [0053]); signal processing circuitry (control module 104, [0016]) for: controlling the high frequency transducer array or the one or more low frequency transducer arrays to transmit ultrasound signals into a focal region to insonify contrast agent in the imaging region ([0028], [0032], [0035], [0040]-[0044], [0053]).
Dayton is silent on the transmitted ultrasound being unfocused. 
Hanafy, in the same problem solving area of ultrasound harmonic imaging ([0066]), teaches that plane waves or widely dispersed transmit beams reduce power consumption ([0036]) and, additionally, unfocused waves (e.g. plane waves) are used to realize high frame rates ([0062]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to configure at least one of the high frequency ultrasound array or the low 
Further regarding claim 7: Dayton and Hanafy teach controlling the other of the one or more low frequency transducer arrays or the high frequency transducer array to receive echo signals from the insonified contrast agent (Dayton - [0028], [0032], [0036], [0040]-[0044]); producing a contrast agent image from the echo signals from the insonified contrast agent; producing a tissue image from echo signals received from tissue in the imaging region (Dayton - [0032], [0035]-[0037], [0040]-[0044]); and producing a combined tissue/contrast agent image from the contrast agent image and the tissue image (Dayton - [0032]). 
Regarding claim 8: Dayton and Hanafy, as combined above, teach the dual frequency ultrasound imaging system of claim 7, wherein the tissue image is created from ultrasound transmitted and received by the high frequency transducer (Dayton - [0040]-[0044]).
Regarding claim 10: Dayton and Hanafy, as combined above, teach the dual frequency ultrasound imaging system of claim 7, wherein the unfocused ultrasound (Hanafy – [0036], [0062]) is transmitted by the one or more low frequency transducer arrays and the contrast agent image is created from high frequency ultrasound echoes received by the high frequency transducer array (Dayton – [0035]-[0037], [0040]-[0044]).
Regarding claim 12: Dayton and Hanafy, as combined above, teach the dual frequency ultrasound imaging system of claim 7, wherein the unfocused ultrasound are planewaves (Hanafy – [0036], [0062]).
Claims 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dayton and Hanafy as applied to claim 7 above, and further in view of Lin (US PG Pub. No. US 2003/0055337 Mar. 20, 2003) (hereinafter “Lin”).
Regarding claim 9: Dayton and Hanafy teach the dual frequency ultrasound imaging system of 

While Dayton teaches that the low frequency transducer array can be a transceiver and both transmit and receive ([0028]), and that low frequency ultrasound transmission is used to excite microbubbles and generate harmonic signals ([0048]), Dayton and Hanafy are silent on wherein the tissue image is created from ultrasound transmitted and received by the one or more low (fundamental) frequency transducer arrays.
Lin, in the same field of endeavor, teaches a dual frequency ultrasound imaging system where the low (fundamental) frequency elements are used for both transmitting and receiving and the high frequency elements are used only for receiving harmonic echoes ([0012]) and generating a tissue image at the fundamental frequency ([0030]). Lin further teaches that this approach is beneficial because it provides the ability to generate fundamental, harmonic, compound, and difference images in real time ([0012]) and because the uncontaminated fundamental frequency is optimally received by the low frequency transducer elements ([0030]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the system of Dayton and Hanafy by acquiring the tissue image at the fundamental frequency in order to achieve the benefits of generating fundamental, harmonic, compound, and difference images in real time and improved signal reception as taught by Lin.
Regarding claim 11: Dayton and Hanafy teach the dual frequency ultrasound imaging system of claim 7 but are silent on subharmonic imaging (i.e. wherein the unfocused ultrasound is transmitted by the high (harmonic) frequency transducer array and the contrast agent image is created from low (sub-harmonic) frequency ultrasound echoes received by the one or more low frequency transducer arrays).
Lin, in the same field of endeavor, teaches a dual frequency ultrasound imaging system which performs subharmonic imaging by transmitting from the high-frequency elements and 
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the system of Dayton and Hanafy by performing subharmonic imaging as taught by Lin of the contrast agent in order to improve the contrast-to-tissue ratio as taught by Dayton.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dayton and Hanafy as applied to claim 7 above, and further in view of Ustuner et al. (US Patent No. US 6,309,356 B1, Oct. 30, 2001) (hereinafter “Ustuner”).
Regarding claim 13: Dayton and Hanafy teach the dual frequency ultrasound imaging system of claim 7, and Hanafy teaches that the unfocused ultrasound could either be plane waves or “widely dispersed” transmit beams ([0036]) but does not specify if widely dispersed transmit beams are spherical waves. However, Hanafy identifies Ustuner as disclosing high frame-rate techniques comprising unfocused transmitted ultrasound ([0062]).
Ustuner, in the same problem solving area of ultrasound imaging, teaches that spherical waves are unfocused, diverging waves which are suitable for the high frame-rate imaging techniques in order to cover a wide field of view (column 2, line 65 – column 3, line 2; column 12, lines 13-36).
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the system of Dayton and Hanafy by implementing the unfocused ultrasound as spherical waves in order to achieve the benefits of high frame-rate imaging with a wider field of view as taught by Ustuner. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Frinking et al. (US Patent No. US 6,726,629 B1, Apr. 27, 2004) teaches a dual frequency transducer array where the low frequency transducer transmits and the high frequency transducer transmits and receives, and which can be used for harmonic imaging
Mo et al. (US PG Pub. No. US 2007/0038082 A1, Feb. 15, 2007) teaches a dual frequency ultrasound system for harmonic imaging which uses plane waves or diverging broad wave front

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484.  The examiner can normally be reached on 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793